
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 857
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2009
			Mr. McGovern
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of the
		  week of October 25, 2009, through October 31, 2009, as American Pharmacy
		  Educator Week.
	
	
		Whereas the number of colleges and schools of pharmacy has
			 risen from 92 in 2006 to 115 in June 2009, creating an increased demand for
			 well-qualified pharmacy faculty of diverse backgrounds and experiences;
		Whereas the innovative discoveries and accomplishments of
			 pharmaceutical scientists and educators in the United States dramatically
			 influence science and the delivery of patient care;
		Whereas pharmaceutical scientists and educators address
			 unmet community needs by providing essential health care services such as
			 diabetes screenings, vaccination clinics, and medication therapy management to
			 underserved members of both local and international communities;
		Whereas colleges and schools of pharmacy stimulate
			 economic activity in their community, State, and region by attracting grants
			 and research funds, generating tuition revenues, and creating jobs; and
		Whereas the American Association of Colleges of Pharmacy
			 and the Nation’s 111 colleges and schools of pharmacy have declared October 25,
			 2009, through October 31, 2009, as American Pharmacy Educator Week: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 supports the designation of American Pharmacy Educator Week.
		
